United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1389
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
George D. Leisure,                       *
                                         *   [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: February 7, 2002
                              Filed: February 11, 2002
                                   ___________

Before HANSEN, Chief Judge, FAGG and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                              ___________

PER CURIAM.

       After George D. Leisure pleaded guilty to being a felon in possession of
firearms, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), the district court
sentenced him to 20 months imprisonment and 3 years supervised release. Leisure
appeals and we affirm.

      Leisure first challenges the district court’s compliance with Federal Rule of
Criminal Procedure 11(d) and (f). There was no error: the court questioned Leisure
extensively about his competency to plead guilty before determining the plea was
voluntary, and properly determined there was a factual basis for the plea. Leisure also
challenges the actual voluntariness of his guilty plea and his counsel’s effectiveness,
but these challenges are not properly before us. See United States v. Young, 927 F.2d
1060, 1061 (8th Cir.), cert. denied, 502 U.S. 943 (1991).

       Leisure’s remaining claims concerning the Fourth Amendment, his speedy-trial
rights, and his innocence, are foreclosed by his guilty plea. See United States v.
Arrellano, 213 F.3d 427, 430 (8th Cir. 2000); Cox v. Lockhart, 970 F.2d 448, 453
(8th Cir. 1992); cf. United States v. Beck, 250 F.3d 1163, 1166-67 (8th Cir. 2001).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-